Citation Nr: 1208630	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  04-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an increased disability rating for generalized anxiety disorder, currently evaluated as 30 percent disabling.

2.  . Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to June 1945. 

This case comes before the Board of Veterans' Appeals (Board) from a February 2003 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded this case for further development in May 2007.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  Thus, for clarification purposes, the Board has recharacterized the issues on the front page to include entitlement to TDIU.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From October 2, 2002, the Veteran's service-connected generalized anxiety disorder was manifested by sleep impairment, anxiety, depression, irritability and periodic suicidal ideation, and has been aggravated by his nonservice-connected dementia; but was not productive of total occupational and social impairment.

2.  The Veteran's service-connected generalized anxiety disorder does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From October 2, 2002, the criteria for the assignment of a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, Diagnostic Code 9400 (2011).

2.  The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in December 2002 and June 2007 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran prior to the February 2003 rating decision.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, the notice also provided information of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

However, the Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the December 2002 and June 2007 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA  treatment records and VA examination reports.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

Initially, the Veteran was afforded a VA examination in January 2003.  In the May 2007 remand, the Board observed that in April 2004, the RO scheduled the Veteran for another VA examination, but he failed to report.  However, there was no indication that the Veteran was advised of the provisions of  38 C.F.R. § 3.655. Moreover, the record did not contain any indications as to how, or whether, the Veteran was advised of his VA examination.  Accordingly, the Board remanded the case to advise the Veteran and his representative of the provisions of 38 C.F.R.  § 3.655 and directed the RO to obtain copies of any notices sent to the Veteran to report for the VA examination in April 2004.  If the VA medical center was unable to provide evidence that it notified the Veteran of the scheduled April 2004 VA examination, the RO was to schedule the Veteran for another VA examination.  The June 2007 VCAA notice provided the Veteran with provisions of 38 C.F.R. § 3.655 and the Veteran was afforded another VA examination in June 2007.  Accordingly, the RO has substantially complied with the Board's May 2007 remand.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).   Further, the examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that another VA examination is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Increased Rating for Generalized Anxiety Disorder

The present appeal involves the Veteran's claim that the severity of his service-connected psychiatric disorder warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Under the General Rating Formula for Mental Disorders, as set forth at 38 C.F.R.  § 4.130, a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet.App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 31 and 40 is reflective of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work); a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); and a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). 

The Veteran filed his current claim for an increased rating on October 2, 2002.  He was afforded a VA examination in January 2003.  The claims folder was not available for review.  The Veteran reported that he retired from his bookbinding business in the mid-1980s.  His first wife died about nine years prior and he remarried six years ago.  He had six children with whom he had sporadic contact.  He had a conflicted relationship with two of his sons because of their failure to continue his business after he retired.  The Veteran denied missing any days of work due to psychological or emotional problems.  He had also taken some part time jobs since his retirement, but denied quitting jobs or losing his last position because of psychiatric problems.  

The Veteran reported chronic anxiety and occasional periods of depression since his separation.  His anxiety was manifested by chronic worry, periodic insomnia and irritability.  He did note some relief with medications.  He had started outpatient psychiatric treatment at the VA in 2001.  He and his wife went out regularly and he helped babysit her grandchildren.  He had a wide circle of friends in the past, but many had died.  He indicated a generally satisfactory relationship with his wife, but described dissatisfaction with his economic position.  The Veteran was somewhat unclear for his reasons for resuming his treatment, but noted some concern about memory problems, occasional suicidal thoughts and frequent memories of friends he served with in the Pacific.  He denied suicidal intent or plan.  He had difficulty maintaining self esteem and had frequent irritability, but not physical violence towards others.  He worried about financial problems and had chronic insomnia, which did not have a significant effect on his functioning during the day.  He reported some self-consciousness about a facial tic.  He described his principal complaint to be recent memories of men he served with in the Pacific.  

On objective examination, the Veteran was casually dressed, appropriately groomed.  He was alert and oriented in all spheres.  He made good eye contact and displayed appropriate behavior.  He presented as somewhat confused as to the purpose of the examination, but had been angry for many years that his compensation had been reduced.  There was no impairment of communication or thought process.  His speech was spontaneous, relevant, and at normal rate and rhythm.  His thinking was logical, goal oriented and without evidence of thought disorder.  He denied hallucinations and delusions.  He also denied panic attacks, rituals or obsessions that interfered with functioning.  He described chronic passive suicidal ideation, apparently connected to his anxiety about finances, but denied intent or plan.  He reported having fights when he was younger, but did not give any history of assaultiveness in the last several years.  He denied substance abuse or dependence.  He had adequate maintenance of personal hygiene, dress, financial affairs and other activities of daily living.  Long term recall was inconsistent; short term recall and concentration were mildly impaired.  He noted chronic sleep disturbance with little significant effect on functioning during the day.  Judgment and insight were present.  Veteran was determined to be competent to manage benefits.  

The diagnosis was generalized anxiety disorder, which was at least as likely as not reflecting a continuation of the previously diagnosed schizophrenic reaction and schizophrenia.  A GAF of 59 was given, reflecting chronic anxiety about financial affairs, irritability, some withdrawal from family functions, insomnia, periods of depressed mood with passive suicidal ideation.  The examiner indicated that the Veteran had a GAF of 55 to 60 over the past year.  

In his March 2004 substantive appeal, the Veteran reported chronic sleep impairment due to severe anxiety and depression.  He had stopped taking his medication and was self-medicating with alcohol.  He stated that he had severe mood swings, which affected his work and social relationships.  He requested to be reevaluated.  

As discussed above, the Veteran was scheduled for a VA examination in April 2004, but he failed to report.  Given that it was unclear whether he received appropriate notice of the examination, the Board remanded this issue in May 2007 to afford him another VA examination.  

The Veteran underwent another VA examination in June 2007.  The claims file was reviewed.  His wife accompanied the Veteran to the examination.  She reported that she noticed the Veteran starting to become confused as early as 2003 and 2004. By 2005, the Veteran was diagnosed with dementia and had been prescribed medications.  His wife reported inconsistent benefits from his medications, except for his sleep patterns because he now slept well at night.  The examiner observed that the Veteran reported at his last examination that he did not stop working because of his psychiatric symptoms, but his wife felt that he may have quit some part time jobs because of anxiety and irritability, symptoms of his service-connected anxiety disorder.  Prior to developing dementia, the Veteran enjoyed sailing, socialized with his wife and saw two of his six children regularly.  Since 2005, he spent most of his time at home watching television.  He used alcohol infrequently.  The examiner observed that the Veteran had not worked in the last 12 months, and it was at least as likely due to his dementia.  He continued to maintain activities of daily living, but was not capable of managing his own finances.  

The Veteran was generally unable to recall or articulate any subjective complaints, although he was confused and frustrated at having to sit through the interview.  His wife reported periods of depression, locked the door at night and that he sometimes wanted to die.  He had relatively frequent temper outbursts, but was not physically violent.  His medical notes described some disinhibited behavior.  The Veteran's dementia was currently moderate to severe and had been present since at least 2005.  His generalized anxiety disorder symptoms such as irritability, depressed mood and worry had been exacerbated by his dementia and were currently moderate to severe, recur on a daily basis, and had been present without remission since the last examination.  The Veteran's irritability likely caused him to quit his last part time job six or seven years prior to this examination, although he did not believe that he experienced significant occupational impairment because of psychiatric symptoms.  

Prior to his dementia, the Veteran and his wife described irritability and time limited periods of social withdrawal associated with his generalized anxiety disorder.  His dementia had resulted in significant social isolation and lack of interest in almost all activities.  He had frequent unprovoked temper outbursts during which he threatened the leave his wife.  The examiner observed that these outbursts had become more severe since the Veteran became demented, but also represented a progression of the irritability associated with his generalized anxiety disorder.

On mental examination, the Veteran was casually dressed, appropriately groomed.  He was alert, but was only oriented to person.  He did make eye contact.  His behavior was generally subdued and he displayed an inappropriate lack of interest in the interview.  His mood was neutral, affect was generally flat, although he became tearful when asked about wartime experiences.  He did not report suicidal ideation, but his wife did.  He had no intent or plan.  He spoke when asked direct questions, but did not speak spontaneously.  Intonation and speech rhythm were normal.  His thinking was impoverished reflecting his dementia.  He did not report hallucinations or delusions.  He indicated adequate maintenance of personal hygiene and generally competent to manage diet, dress and personal hygiene.  He did not report panic attacks, phobias, obsessive thoughts or rituals that interfered with functioning.  Long and short term recall were significantly impaired.  Attention and concentration were inconsistent.  He reported normal sleep patterns.  He denied current substance abuse of dependence and substances were not a factor in his condition.  Judgment and insight were impaired.  The Veteran's score of 15 on the MMSE reflected significant cognitive impairment.  It was recommended that the Veteran be rated as incompetent for VA purposes as he was not able to manage benefits on his own.  

The examiner determined that the Veteran's dementia was less likely as not due to any in-service event or injury and did not represent progression or continuation of his service-connected anxiety disorder.  His impaired recall, confusion and disorientation were at least as likely as not solely related to the dementia not his service-connected generalized anxiety disorder.  However, his dementia aggravated symptoms of his generalized anxiety disorder.  His temper outbursts, periods of depression and worry originally associated with his generalized anxiety disorder were now moderate to severe.  It is not possible to dissociate the effects of his dementia on his anxiety and depressive symptoms from the anxiety and depression present before he became demented.  The diagnoses were dementia, not otherwise specified, and generalized anxiety disorder.  The current GAF was 35, reflecting symptoms of dementia including confusion, impaired memory, disorientation, disinhibition; and symptoms of generalized anxiety disorder including worry, depressed mood, passive suicidal ideation and irritability.  The Veteran had a GAF of 35-40 in the past year.  A GAF assigned to the Veteran's generalized anxiety disorder alone (speculatively offered) would likely be in the range of 43 to 48, but as noted above, his dementia had aggravated his pre-existing anxiety symptoms.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for rating purposes.  

Subsequent VA treatment records showed that the Veteran was unable to recall events that occurred within minutes.  He did not leave the house by himself and stayed home during the day alone with no problems.  He was able to self bathe, dress and feed.  He experienced episodes of agitation and anger, which he could not recall shortly thereafter.  A May 2009 record showed that his grooming and hygiene were normal.  He was disoriented to place and time.  His mood was elated and affect was inappropriate.  His memory was abnormal.  However, there was no suicidal or homicidal ideation.  The assessment was Alzheimer's dementia and generalized anxiety.  His GAF score was 40.  Subsequent treatment records essentially recorded the same findings with worsening dementia.  GAF scores were 35.  

Initially, the Board finds that based on the medical evidence of record, the Veteran's disability picture has more nearly approximated the criteria for a 70 percent rating from the date of claim, October 2, 2002.  Although the GAF score assigned was 59 at the initial examination, which is indicative of moderate symptoms, the most recent examination indicated that the GAF for the Veteran's anxiety disorder was between 43 to 48, which is indicative of serious symptoms, such as suicidal ideation or obsessional rituals.  Moreover, both examinations documented suicidal ideation.   Further, the Veteran also experienced irritability and continuous depression as documented by the VA examinations.  Even prior to the onset of his dementia, the initial examination showed findings of mildly impaired memory and concentration.  Importantly, although the most recent VA examiner differentiated between the symptoms associated with the Veteran's dementia and the symptoms associated with his service-connected general anxiety disorder, the examiner clearly found that the Veteran's dementia aggravated the his anxiety disorder and, in turn, his anxiety disorder symptoms were moderate to severe.  Accordingly, in light of the finding of aggravation as well as documented periodic suicidal ideation, the Board believes that this is a case were the positive evidence and the negative evidence is in a state of equipoise.  In sum, when resolving all benefit of the doubt in favor of the Veteran, a 70 percent rating is warranted, effective October 2, 2002, the date of claim.  See 38 U.S.C.A. § 5107(b); Hart.  

Nevertheless, the symptoms ascribed to the Veteran's anxiety disorder such as worry, irritability, depressed mood and passive suicidal ideation do not meet the criteria for a 100 percent rating.  The Board recognizes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  However, the instant case can be distinguished from Mittleider in that the most recent VA examiner clearly found that the Veteran's symptoms of confusion, impaired memory, disorientation and disinhibition that would meet the criteria for 100 percent rating, were associated with the nonservice-connected dementia, which was not related to service.  The lower GAF score of 35 was also clearly assigned to reflect the Veteran's symptoms of dementia.  Moreover, although at the most recent examination it was observed that his wife felt that the Veteran may have quit some of his part time jobs because of anxiety and irritability, the Veteran himself prior to the onset of his dementia clearly reported that he had never left a job due to psychological factors.  The Board finds the Veteran's own statements made while still coherent more probative than his wife's statements made several years later after the onset of his dementia.  In other words, there is no evidence that the Veteran's service-connected anxiety disorder caused total occupational impairment.  The evidence also showed as documented at the January 2003 examination that prior to his dementia, the Veteran and his wife did go out regularly.  Likewise, there was no evidence prior to his dementia that the Veteran suffered from total social impairment.  Further, the Board took into consideration the most recent VA examiner's finding that the Veteran's dementia aggravated his service-connected anxiety disorder when assigning the current 70 percent rating.  Accordingly, the preponderance of the evidence is against a finding that the Veteran's service-connected anxiety disorder is productive of total occupational and social impairment to warrant a disability rating of 100 percent.  

The Board has carefully reviewed and considered the Veteran's and his wife's statements regarding the severity of his psychiatric disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, especially given the Veteran's onset of dementia, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Further, the lay testimony was considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms to determine that a 70 percent disability rating was warranted.    

In conclusion, a rating of 70 percent, but no higher, is warranted for the service-connected general anxiety disorder.  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran's symptoms fit squarely within the criteria for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

In order to establish service connection for a total disability rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one disability if this disability is ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more, if such disabilities are of a permanent nature and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from  common etiology or a single accident will be considered as one disability.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R.  § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Here, given that the Board has awarded a 70 percent disability rating for the Veteran's service-connected generalized anxiety disorder, he now meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).

However, in the instant case, the evidence shows that the Veteran was able to maintain employment prior to his diagnosis of nonservice-connected dementia.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  It was noted at the January 2003 VA examination that the Veteran retired from his bookbinding business in the mid-1980s.  Importantly, the Veteran denied missing any days of work due to psychological or emotional problems.  He had also taken some part time jobs since his retirement, but denied quitting jobs or losing his last position because of psychiatric problems.  Again, although the Veteran's spouse later claimed that she felt the Veteran quit some part time jobs because of anxiety and irritability, the Board finds the Veteran's own statements to be more probative.  In sum, the evidence does not show that the Veteran's service-connected anxiety disorder rendered him unemployable.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected generalized anxiety disorder and that entitlement to TDIU is warranted.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

A rating of 70 percent, but no higher, is warranted for the service-connected general anxiety disorder.  To that extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  

TDIU is not warranted.  To that extent, the appeal is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


